Citation Nr: 0400408	
Decision Date: 01/07/04    Archive Date: 01/21/04

DOCKET NO.  03-03 902	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for squamous cell 
carcinoma, and malignant melanoma, as secondary to exposure 
to herbicide agents.

2.  Entitlement to service connection for thyroid carcinoma, 
also claimed as throat cancer, as secondary to exposure to 
herbicide agents.


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

A. Hinton, Counsel



INTRODUCTION

The veteran served on active duty from September 1966 to 
September 1968, including service in Vietnam.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office in Nashville, Tennessee 
(RO), which denied the benefits sought on appeal.   


FINDINGS OF FACT

1.  The veteran had active military service from September 
1966 to September 1968, which included service in the 
Republic of Vietnam.

2.  Malignant melanoma, first diagnosed many years after 
service, is not of service origin or related to any incident 
in service.

3.  Squamous cell carcinoma, first diagnosed many years after 
service, is not of service origin or related to any incident 
in service.

4.  There is no medical evidence of record, which shows the 
presence of throat cancer.

5.  Thyroid carcinoma, first diagnosed many years after 
service, is not of service origin or related to any incident 
in service


CONCLUSIONS OF LAW

1.  Squamous cell carcinoma was not incurred in or aggravated 
by military service nor may it be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1116 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2003).

2.  Malignant melanoma was not incurred in or aggravated by 
military service nor may it be presumed to have been incurred 
in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2003).

3.  Thyroid carcinoma, claimed as throat cancer, was not 
incurred in or aggravated by military service nor may it be 
presumed to have been incurred in service.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1113, 1116 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  See, 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West Supp. 2002).  This law eliminates the 
concept of a well-grounded claim, and redefines the 
obligations of VA with respect to the duty to assist.  The 
new law also includes an enhanced duty to notify a claimant 
as to the information and evidence necessary to substantiate 
a claim for VA benefits.  The final rule implementing the 
VCAA was published on August 29,2001.66 Fed. Reg. 45,620-32 
(Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a)).  

The RO notified the veteran consistent with requirements 
under the VCAA in notice letters of December 2001 and 
February 2002.  He was informed of what evidence the VA would 
obtain.  The veteran was further notified of VCAA and VA's 
duty to assist in statements of the case in December 2002 and 
April 2003.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
The record reflects that the RO has made reasonable efforts 
to obtain relevant medical evidence adequately identified by 
the appellant in support of his claim.

In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, 345 
F.3d 1334 (Fed. Cir. 2003).  The United States Court of 
Appeals for the Federal Circuit (Court) invalidated the 30-
day response period contained in 38 C.F.R. § 3.159(b)(1) as 
inconsistent with 38 U.S.C.§ 5103(b)(1).  Under that decision 
no less than a one-year notice for response is required.  
However, on December 16, 2003, the President signed H.R. 
2297, the Veterans Benefits Act of 2003 (the Act).  Section 
701 of the Act contains amendments to 38 USC §§ 5102 and 
5103.  The Act contains a provision that clarifies that VA 
may make a decision on a claim before the expiration of the 
one-year VCAA notice period.  Veterans Benefits Act of 2003, 
Pub. L. No. 108-183, 117 Stat. 2651 (Dec. 16, 2003).  Based 
on the foregoing, the Board finds that the requirements of 
the VCAA have been met and this decision is not prejudicial 
to the veteran.  Bernard v. Brown, 4 Vet. App. 384, 389 
(1993). 

Factual Background

The veteran's DD Form 214 reflects that the veteran served in 
the Republic of Vietnam during his period of military service 
from September 1966 to September 1968.  The list of 
decorations indicate he was awarded the Vietnam Service Medal 
with Bronze Star and the Republic of Vietnam Campaign Medal.

The evidence of record reflects that service medical records 
are negative for any complaints, diagnosis, or treatment for 
thyroid carcinoma, malignant melanoma or any other cancer.

Private clinical records disclose the veteran was diagnosed 
with skin of right upper anterior chest with malignant 
melanoma-in-situ, as shown in a July 1993 pathology report.  

Private clinical records include a September 2000 surgical 
pathology report which contains a final pathologic diagnosis 
of papillary carcinoma cribriform-morular variant.  

In a statement of October 2000, H. T. C., M.D., noted that 
the veteran had presented with the initial chief complaint of 
a growing mass in the left thyroid several months ago, and 
was taken to surgery in September 2000.  At that time the 
initial pathology was that this might be normal thyroid 
tissue, but a second opinion felt that this was cribriform, 
morular variant of a papillary carcinoma, which was felt to 
be very well differentiated thyroid cancer.  The statement 
noted a family history of a sister who died at age 28 with 
metastatic breast cancer.  The statement contains findings 
from physical examination, and concludes with an impression 
of well-differentiated thyroid cancer.

A subsequent October 2000 surgical pathology report contains 
a final pathologic diagnosis of micropapillary carcinoma, 4 
mms.  

Subsequent private treatment records in 2000 and 2001 show 
continued treatment and evaluation for thyroid cancer.  

The veteran underwent a VA Agent Orange Examination in 
November 2001.  The report of that examination shows that the 
veteran reported that he served in Vietnam in 1967 and 1968 
where he worked in an airport receiving supplies.  He stated 
that he might have unloaded Agent Orange from planes to 
trucks in a job he had for 13 months.  He stated that he was 
not aware as to whether he was in recently sprayed areas, but 
could have been while he was on perimeter duty at the 
compound.  He was not sure of any other exposures to 
herbicides.  He stated that it may be possible that he ate 
local food that was contaminated.  

After examination, the diagnosis was that the veteran had 
malignant melanoma of the chest, and bilateral thyroid cancer 
with metastasis to the neck.  There was a malignant neoplasm 
of the neck.  The examination report contains an impression 
that there was possible Agent Orange exposure, and that there 
was evidence of malignancy in the veteran and in his 23 year 
old daughter.

In a statement of January 2002, Dr. H. T. C. noted that the 
veteran was that physician's patient and found to have a 
recurrent thyroid cancer.  Dr. C. indicated that the veteran 
was not diagnosed with a throat cancer.  Dr. C. noted that 
the veteran had a well-differentiated thyroid cancer, which 
was initially resected and the veteran had some laryngeal 
paralysis.  The physician noted his awareness that there were 
clinics dealing with Agent Orange exposure and linking them 
to various malignancies.  Dr. C. noted that he personally did 
not know if Agent Orange can cause a thyroid cancer in and of 
itself, but he did know that it could be quite toxic and 
oncogenic.

Private medical records show continued treatment for thyroid 
carcinoma in 2002 through August 2002.

Private medical records include an October 2002 surgical 
pathology report containing a final pathologic diagnosis of 
left temple squamous cell carcinoma, well differentiated.  A 
subsequent statement in October 2002 from P. L. W., M.D., 
noted that the biopsy of one or more of the skin lesions the 
veteran had removed surgically was determined by the 
physician to be malignant.

Analysis

In order to be entitled to service connection for disease or 
disability, the evidence must reflect that a chronic disease 
or disability was either incurred in or aggravated by 
military service. 38 U.S.C.A. § 1110 (West 2002).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d) (2003).

Service connection may granted for carcinoma if it is 
manifested to a compensable degree within one year of 
discharge from service. 38 U.S.C.A. §§ 1101, 1112, 1113; 38 
C.F.R. §§ 3.307, 3.309 (2003).

For the showing of chronic disease in service, there are 
required a combination of manifestations sufficient to 
identify a disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings. 38 C.F.R. § 3.303.

Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or when the diagnosis of chronicity may be 
legitimately questioned. When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim. 
38 C.F.R. § 3.303(b).

Regulations pertaining to Agent Orange exposure, now expanded 
to include all herbicides used in Vietnam, provide for a 
presumption of exposure to herbicide agents for veterans who 
served on active duty in Vietnam during the Vietnam era. 38 
C.F.R. § 3.307(a)(6)(iii).  These regulations also stipulate 
the diseases for which service connection may be presumed due 
to an association with exposure to herbicide agents.

A disease associated with exposure to certain herbicide 
agents listed in 38 C.F.R. § 3.309(e) will be considered to 
have been incurred in service under the circumstances 
outlined in that section, even though there is no evidence of 
such disease during the period of service. 38 C.F.R. § 
3.307(a).  

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of 38 C.F.R. § 
3.307(a)(6) are met, even though there is no record of such 
disease during service, provided further that the rebuttable 
presumption provisions of 38 C.F.R. § 3.307(d) are also 
satisfied: chloracne or other acneform disease consistent 
with chloracne; Type II diabetes mellitus, Hodgkin's disease, 
multiple myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy (defined as transient peripheral 
neuropathy that appears within weeks or months of exposure to 
an herbicide agent and resolves within two years of the date 
of onset), porphyria cutanea tarda, prostate cancer, 
respiratory cancers (cancer of the lung, bronchus, larynx, or 
trachea), and soft-tissue sarcomas (other than osteosarcoma, 
chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 
C.F.R. § 3.309(e).

These diseases shall have become manifest to a degree of 10 
percent or more at any time after service, except that 
respiratory cancers shall have become manifest to a degree of 
10 percent or more within 30 years after the last date on 
which the appellant was exposed to an herbicide agent during 
active military, naval, or air service. 38 C.F.R. § 
3.307(a)(6)(ii).  

The Secretary has also determined that there is no positive 
association between exposure to herbicides and any other 
condition for which he has not specifically determined a 
presumption of service connection is warranted. 59 Fed. Reg. 
341-46 (January 4, 1994).  Thus, the presumption of service 
connection based on exposure to herbicides used in the 
Republic of Vietnam during the Vietnam era is not warranted 
for any condition other than those for which the Secretary 
has specifically determined that a presumption of service 
connection is warranted.  

In this regard, the veteran did serve in Vietnam.  Thus the 
presumption of service connection for certain disease as set 
forth in 38 C.F.R. § 3.307 and 3.309 as they relate to 
service in Vietnam is applicable.  However, the veteran has 
been diagnosed with thyroid carcinoma, squamous cell 
carcinoma, and malignant melanoma, none of which has been 
included in the list of diseases associated with exposure to 
certain herbicide agents under 38 C.F.R. § 3.309.  Thus the 
presumption of service connection for certain disease as set 
forth in 38 C.F.R. § 3.307 and 3.309 as they relate to 
service in Vietnam is not applicable.  The veteran has also 
claimed throat cancer.  However, as indicated by his treating 
physician he has thyroid cancer and not throat cancer.

The fact that the appellant does not meet the presumptive 
requirements as they relate to service in Vietnam does not 
preclude him from establishing service connection for the 
claimed disabilities by way of proof of actual direct 
causation or manifestations within one year after service.  
See Brock v. Brown, 10 Vet. App. 155, 160 (1997) (citing 
Combee v. Brown, 34 F.3d 1039, 1042 (Fed.Cir. 1994) ("[p]roof 
of direct service connection . . . entails proof that 
exposure during service caused the malady that appears many 
years after service")).

In this case, there is no evidence of malignant melanoma, 
squamous cell carcinoma, or thyroid cancer during service or 
within a year after service.  The first evidence of such 
pathology was not documented until many years after service.  
Moreover, there is no medical evidence which relates the 
appellant's current cancers to his military service or any 
incident therein.  service.  In this respect, in the January 
2002 statement, Dr. H. T. C. acknowledged that Agent Orange 
can be quite toxic and oncogenic.  However, such a statement 
does not provide a nexus between the veteran's claimed 
disorders and exposure to herbicides in service.  

Accordingly, it is the judgment of the Board that the 
preponderance of the evidence is against is against the 
veteran's claims for service connection for squamous cell 
carcinoma, malignant melanoma, and for thyroid carcinoma, 
also claimed as throat cancer.  The evidence is not equipoise 
as to warrant the application of the benefit of the doubt 
doctrine.  38 C.F.R. § 3.102 (2003).


ORDER

Service connection for squamous cell carcinoma and malignant 
melanoma is denied.

Service connection for thyroid carcinoma, also claimed as 
throat cancer, is denied.



	                        
____________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



